Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 2-9 are pending.

Claim Rejections - 35 USC § 112
3.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 states that the prescribed operation is an operation of holding down “the icons” in order to display an operation screen. The original filed specification discloses holding only in paragraphs [0077] and [0097]. Each instance of holding down as an input is specifically limited in scope to a singular icon and not holding down on “icons” as currently claimed in claim 7. The rejection below will interpret the subject matter to regard a singular icon similar to claim 6.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US Patent Application Publication 2014/0201655), herein after referred to as Mahaffey, in view of Yu et al. (US Patent Application Publication 2014/0108978), herein after referred to as Yu., and further in view of Prasad (US Patent 8,769,431)
Regarding independent claim 2, Mahaffey discloses a display control device (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
a display control section configured to arrange, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there are a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.);
an acquisition section configured to acquire a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); and 
a computation section configured to compute a priority level for each of the applications based on a condition including the number of times of use as acquired by the acquisition section (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.), 
the display control section being configured to effect a rearrangement, in a prescribed region of the display section, each icon having a high ranking for the priority level computed by the computation section, and, during the rearrangement, being configured to fix a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Note figure 3 act 306 is depicted in figure 5 such that higher usage icons are increased in size compared to lesser used icons which may disappear. Increasing size of icons is additionally found to be within the scope of interpretation regarding “rearrangement in a prescribed region…and fix a display position of icons remaining”. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein [ ]. 
Mahaffey does not specifically disclose wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon.
Yu discloses wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to fix the icon subjected to the prescribed operation so as to be arranged in the prescribed region irrespective of a priority level of the icon (Figure 1 and paragraphs [0011]-[0012] describes rearranging app icons in accordance with weight. Paragraph [0013] describes frequency of usage wherein weighting depends on the frequency that an app is used (similar to the invention of prior art Mahaffey). Paragraph [0024] describes automatically adjusting the weights of app icons. Nevertheless, a weight adjustment can be performed manually by a user. A user may manually select an app icon (a prescribed operation form a user on an icon of the icons) and input a desired weight value for the selected icon, after (in response to the prescribed operation) which the device arranges/relocates the app icon on the display screen in accordance with the manually input weight (fixed to a prescribed region not based on the automatically applied weight or in other words fixed to a prescribed region irrespective of a priority level of the icon).).
Prasad discloses wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region [ ] (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons with the known technique of a prescribed operation by the user on an icon of the icons to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) irrespective of priority as disclosed by Yu (paragraph [0024]) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding independent claim 4, Mahaffey discloses a display control method (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
an arranging step of arranging, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there are a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.); 
an acquisition step of acquiring a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); 
a computation step of computing a priority level for each of the applications based on a condition including the number of times of use (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.); and 
a rearranging step of rearranging, in a prescribed region of the display section, each icon having a high ranking for the computed priority level, and, during the rearranging step, fixing a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Note figure 3 act 306 is depicted in figure 5 such that higher usage icons are increased in size compared to lesser used icons which may disappear. Increasing size of icons is additionally found to be within the scope of interpretation regarding “rearrangement in a prescribed region…and fix a display position of icons remaining”. Figure 11 depicts change of icon position/location based on priority of usage data.); and
[ ].
Mahaffey does not specifically disclose a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon.
Yu discloses a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be arranged in the prescribed region irrespective of a priority level of the icon (Figure 1 and paragraphs [0011]-[0012] describes rearranging app icons in accordance with weight. Paragraph [0013] describes frequency of usage wherein weighting depends on the frequency that an app is used (similar to the invention of prior art Mahaffey). Paragraph [0024] describes automatically adjusting the weights of app icons. Nevertheless, a weight adjustment can be performed manually by a user. A user may manually select an app icon (a prescribed operation form a user on an icon of the icons) and input a desired weight value for the selected icon, after (in response to the prescribed operation) which the device arranges/relocates the app icon on the display screen in accordance with the manually input weight (fixed to a prescribed region not based on the automatically applied weight or in other words fixed to a prescribed region irrespective of a priority level of the icon).).
Prasad discloses a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region [ ] (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons with the known technique of a prescribed operation by the user on an icon of the icons to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) irrespective of priority as disclosed by Yu (paragraph [0024]) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding independent claim 5, Mahaffey discloses a non-transitory computer-readable storage medium storing a program to cause a computer to execute processing (paragraph [0025]) comprising: 
an arranging step of arranging, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there are a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.); 
an acquisition step of acquiring a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); 
a computation step of computing a priority level for each of the applications based on a condition including the number of times of use (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.); and 
a rearranging step of rearranging, in a prescribed region of the display section, each icon having a high ranking for the computed priority level, and, during the rearranging step, fixing a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Note figure 3 act 306 is depicted in figure 5 such that higher usage icons are increased in size compared to lesser used icons which may disappear. Increasing size of icons is additionally found to be within the scope of interpretation regarding “rearrangement in a prescribed region…and fix a display position of icons remaining”. Figure 11 depicts change of icon position/location based on priority of usage data.); and
[ ].
Mahaffey does not specifically disclose a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon.
Yu discloses a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be arranged in the prescribed region irrespective of a priority level of the icon (Figure 1 and paragraphs [0011]-[0012] describes rearranging app icons in accordance with weight. Paragraph [0013] describes frequency of usage wherein weighting depends on the frequency that an app is used (similar to the invention of prior art Mahaffey). Paragraph [0024] describes automatically adjusting the weights of app icons. Nevertheless, a weight adjustment can be performed manually by a user. A user may manually select an app icon (a prescribed operation form a user on an icon of the icons) and input a desired weight value for the selected icon, after (in response to the prescribed operation) which the device arranges/relocates the app icon on the display screen in accordance with the manually input weight (fixed to a prescribed region not based on the automatically applied weight or in other words fixed to a prescribed region irrespective of a priority level of the icon).).
Prasad discloses a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region [ ] (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons with the known technique of a prescribed operation by the user on an icon of the icons to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) irrespective of priority as disclosed by Yu (paragraph [0024]) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).

5.		Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey, in view of Mao et al. (US Patent Application Publication 2016/0048295), herein after referred to as Mao.
Regarding independent claim 3, Mahaffey discloses a display control device (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
a display control section configured to arrange, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there are a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.);
an acquisition section configured to acquire a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); and 
a computation section configured to compute a priority level for each of the applications based on a condition including the number of times of use as acquired by the acquisition section (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.), 
the display control section being configured to effect a rearrangement, in a prescribed region of the display section, each icon having a high ranking for the priority level computed by the computation section, and, during the rearrangement, being configured to fix a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Note figure 3 act 306 is depicted in figure 5 such that higher usage icons are increased in size compared to lesser used icons which may disappear. Increasing size of icons is additionally found to be within the scope of interpretation regarding “rearrangement in a prescribed region…and fix a display position of icons remaining”. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein [ ]. 
Mahaffey does not specifically disclose wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to remove the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon.
Mao discloses wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to remove the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI. Please note Mao does not disclose priority levels of icons but it is noted the priority levels of the icons claimed regard displayed icons arranged in positional relationships. An icon which is removed from being displayed is inherently incapable of arranged in a displayed positional arrangement and is therefore irrespective of any priority level associated.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons with the known technique of a prescribed operation by the user on an icon of the icons to remove the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]).

6.		Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey, in view of Yu, in view of Mao, and further in view of Prasad.
Regarding claim 6, Mahaffey discloses the display control device of claim 2, wherein the prescribed operation is an operation of holding down the icon in order to display an operation screen [ ] (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about he app’s frequency of use).
Mahaffey does not specifically disclose the operation screen is used to select whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon.
Mao discloses disclose the operation screen is used to select whether to modify the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to modify or remove the held-down icon (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).
Prasad discloses to select whether to fix the [ ] icon in the designated region [ ] and, on the operation screen, selecting whether to fix [ ] the [ ] icon (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mao’s modify function of an icon on the displayed operation screen, displayed in response to a prescribed operation of holding down the icon, with the known technique of anchoring an icon yielding the predictable results of locking a selected icon to its current position as disclosed by Prasad (column 30 lines 6-14).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s operation screen, which is displayed in response to a prescribed operation of holding down the icon, with the known technique of selecting whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]) and to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) irrespective of priority as disclosed by Yu (paragraph [0024]) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding claim 7, Mahaffey discloses the display control device of claim 3, wherein the prescribed operation is an operation of holding down the icon (see 112 rejection above) in order to display an operation screen [ ] (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about he app’s frequency of use).
Mahaffey does not specifically disclose the operation screen is used to select whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon.
Mao discloses disclose the operation screen is used to select whether to modify the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to modify or remove the held-down icon (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).
Prasad discloses to select whether to fix the [ ] icon in the designated region [ ] and, on the operation screen, selecting whether to fix [ ] the [ ] icon (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mao’s modify function of an icon on the displayed operation screen, displayed in response to a prescribed operation of holding down the icon, with the known technique of anchoring an icon yielding the predictable results of locking a selected icon to its current position as disclosed by Prasad (column 30 lines 6-14).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s operation screen, which is displayed in response to a prescribed operation of holding down the icon, with the known technique of selecting whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]) and to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) irrespective of priority as disclosed by Yu (paragraph [0024]) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).

7.		Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Yu-Prasad, in view of Xiao et al. (US Patent Application Publication 2021/0200391), herein after referred to as Xiao.
Regarding claim 8, Mahaffey discloses the display control device of claim 2. 
Mahaffey does not specifically disclose wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application.
Xiao discloses wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application (Figure 20 and paragraphs [0279]-[0280] describes to arrange polygonal button icons according to usage history wherein some other of the polygonal button icons are fixed and not changed by the current display mode. For example, a setting function button.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s icons subject to history management with the known technique of at least one application not subject to history management, the at least one application includes an application for performing system settings, and the computation section is configured to not to compute the priority level for each of the at least one application yielding the predictable results of providing a dynamic region and a fixed region for system settings and function allowing users to quickly and conveniently operate functions as disclosed by Xiao (paragraphs [0119]-[0120]).

8.		Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Mao, in view of Xiao.
Regarding claim 9, Mahaffey discloses the display control device of claim 3. 
Mahaffey does not specifically disclose wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application.
Xiao discloses wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application (Figure 20 and paragraphs [0279]-[0280] describes to arrange polygonal button icons according to usage history wherein some other of the polygonal button icons are fixed and not changed by the current display mode. For example, a setting function button.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s icons subject to history management with the known technique of at least one application not subject to history management, the at least one application includes an application for performing system settings, and the computation section is configured to not to compute the priority level for each of the at least one application yielding the predictable results of providing a dynamic region and a fixed region for system settings and function allowing users to quickly and conveniently operate functions as disclosed by Xiao (paragraphs [0119]-[0120]).

Response to Arguments
9.		Applicant's arguments filed 11/22/2021 have been fully considered but relate towards newly amended subject matter. Please refer to the above office action as rebuttal including newly cited references found to disclose the newly amended subject matter. This action is final necessitated by amendment.

Conclusion
10.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622